Exhibit 10.69 [ * ] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as amended. PRIVATE AND CONFIDENTIAL DRAFT DATED:14 September 2007 VODAFONE GROUP SERVICES LIMITED AND CHORDIANT SOFTWARE , INC. GLOBAL FRAMEWORK AGREEMENT FOR THE SUPPLY OF SOFTWARE PRODUCTS AND SERVICES [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. GLOBAL FRAMEWORK AGREEMENT INDEX Clause Page Nos 1. DEFINITIONS 1 2. STRUCTURE AND PROCESS 3 3. DURATION 4 4. GLOBAL PRICE BOOK 4 5. PRODUCT AND SERVICES INFORMATION 5 6. QUALITY ASSURANCE 5 7. GLOBAL PRODUCT APPROVAL [OPTION] ERROR! BOOKMARK NOT DEFINED 8. WARRANTIES 7 9. TERMINATION 7 10. EFFECT OF TERMINATION 8 11. NOTICES AND E-MAIL 8 12. GOVERNING LAW AND JURISDICTION 9 13. ENTIRE AGREEMENT 9 14. VARIATION 10 15. LIMITATION OF LIABILITY 10 16. SURVIVAL 10 17. INTERPRETATION 11 18. COUNTERPARTS 13 ANNEX A 1 CONTRACT OF ADHERENCE (CoA) 1 SCHEDULE 1 4 CONTENTS OF SPECIAL CONDITIONS 4 SCHEDULE 2 5 GLOBAL TERMS AND CONDITIONS 5 1. DEFINITIONS 1 2. APPOINTMENT 7 3. SPECIAL CONDITIONS 8 4. PURCHASE ORDERS 8 5. PRICE 9 6. TAXES AND DUTIES 10 7. INVOICING AND PAYMENT 12 Index i [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 8. PACKING 14 9. DELIVERY 14 10. PERFORMANCE OF SERVICES 14 11. DELAY AND LIQUIDATED DAMAGES ERROR! BOOKMARK NOT DEFINED. 12. TITLE AND RISK 15 13. RIGHT TO REJECT ERROR! BOOKMARK NOT DEFINED. 14. PROJECT MANAGEMENT AND PROGRESS REPORTS 16 15. ERRORS AND OMISSIONS ERROR! BOOKMARK NOT DEFINED. 16. ACCEPTANCE OF PRODUCTS AND SERVICES 16 17. INTERWORKING 17 18. INTERFACES 17 19. WARRANTIES 17 20. ISSUED PROPERTY 20 21. SOURCE CODE ESCROW 21 22. DATA PROTECTION AND LAW ENFORCEMENT 21 23. TERMINATION, CANCELLATION AND POSTPONEMENT 23 24. EFFECT OF TERMINATION 25 25. LICENCES FOR SOFTWARE AND DOCUMENTATION 27 26. INTELLECTUAL PROPERTY RIGHTS 29 27. INTELLECTUAL PROEPRTY RIGHTS IDEMNITY 29 28. INDEMNIFICATION PROCEDURES 29 29. FORCE MAJEURE 31 30. CORPORATE SOCIAL RESPONSIBILITY 31 31. CONFIDENTIALITY 31 32. ASSIGNMENT AND SUBCONTRACTING 33 33. CHANGE CONTROL PROCEDURE 33 34. RIGHTS OF THIRD PARTIES 33 35. PUBLICITY 34 36. NOTICES AND E-MAIL 34 37. ESCALATION 34 38. GOVERNING LAW 35 39. ENTIRE AGREEMENT 35 40. WAIVER 35 41. SEVERABILITY 36 Index ii [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 42. VARIATION 36 43. NO PARTNERSHIP/AGENCY 36 44. HEALTH AND SAFETY 36 45. SURVIVAL 36 46. INSURANCE 37 47 FURTHER ASSURANCE 38 48. AUDIT 38 49. LIMITATION OF LIABILITY 39 50. INADEQUACY OF DAMAGES 40 51. INTERPRETATION 40 52. ORDER OF PRECEDENCE 40 53. COUNTERPARTS 41 SCHEDULE 3 42 GLOBAL PRODUCTS 42 SCHEDULE 4 45 GLOBAL SERVICES 45 SCHEDULE 5 55 GLOBAL PRICE BOOK 55 SCHEDULE 6 1 CORPORATE SOCIAL RESPONSIBILITY 1 SCHEDULE 7 9 CURRENCY CONVERSION PROCESS 9 SCHEDULE 8 14 DATA PROCESSING AGREEMENT ERROR! BOOKMARK NOT DEFINED. SCHEDULE 9 15 SOURCE ESCROW AGREMENT 15 SCHEDULE 10 36 LOCAL ATTACHEMENTS 36 Index iii [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THIS GLOBAL FRAMEWORK AGREEMENT is made on the21stday of December, 2007. BETWEEN (1) VODAFONE GROUP SERVICES LIMITED (company registered number 3802001) whose registered office is at Vodafone House, The Connection, Newbury, Berkshire RG14 2FN, United Kingdom (“VGSL”); and (2) CHORDIANT SOFTWARE INC. a corporation incorporated in the state of Delaware, USAwhose registered office is at 20400 Stevens Creek Blvd., Suite 400, Cupertino, CA 95014, USA (“Supplier”) together referred to as the “Parties” and each individually as a “Party”. WHEREAS (a) The Supplier is engaged in, amongst other activities, the development and supply of Products and Services (as defined below); (b) VGSL and Supplier wish to establish an overall contractual framework for the supply of Products and Services to Vodafone Group Companies and Partner Networks; and (c) The Parties have agreed to enter into this Global Framework Agreement upon the terms and subject to the conditions hereinafter contained. NOW IT IS HEREBY AGREED AS FOLLOWS: 1. DEFINITIONS 1.1 In this Global Framework Agreement: “Business Day” means, with respect to VGSL, a normal working day in England; “Contract of Adherence” or “CoA” means a contract in the form set out in Annex A under which an SGC agrees to supply Products and Services to a VGC according to the terms and conditions set forth therein, including the Schedules attached thereto; “Effective Date” means with respect to this GFA,.December 21, 2007, which is the day on which this GFA shall come into effect; “Global Framework Agreement” or means this global framework agreement (as amended from time to time) including the Annexes and Schedules hereto; GFA for H/W & S/W Products 1 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. “GFA” “Global Product Approval Procedure” has the meaning given in Clause 7.1; “Partner Network” means: (i)a person (including subsidiaries of that person) operating a mobile telecommunications business, who is not a Vodafone Group Company, with which: (a)Vodafone Group Plc (or a subsidiary of Vodafone Group Plc) has in place a co-operation agreement in relation to, inter alia, the implementation of certain mobile telecommunications products and services; and/or (b)Vodafone Group Plc (or a subsidiary of Vodafone Group Plc) has in place a brand licence agreement in relation to, inter alia, the branding of mobile telecommunications products and services; or (ii)in respect of which Vodafone Group Plc owns (directly or indirectly) greater than zero (0)% but less than fifteen (15)% of the issued share capital; “person” includes any corporation, limited liability company, partnership, limited liability partnership, joint venture, joint stock company, trust, estate, company and association, whether organised for profit or otherwise; “SGC” means Supplier or a Supplier Group Company that enters into a CoA; “Special Conditions” has the meaning set forth in Clause 3.2 of Schedule 2 (GTCs); “Global Terms and Conditions” or “GTCs” means the global terms and conditions agreed by VGSL and Supplier for the supply of Products and Services by SGCs to VGCs as set out in Schedule 2 (GTCs) attached hereto; “Supplier Group Company” means Supplier or any company or corporation in respect of which Supplier’s ultimate holding company owns (directly or indirectly) more than fifty (50)% of the issued share capital; “Term” has the meaning set forth in Clause 3 (Duration) below; and “VGC” means each: GFA for H/W & S/W Products 2 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. (i)Vodafone Group Company that enters into a CoA; and (ii)Partner Network that enters into a CoA. 1.2 All undefined terms appearing in this GFA shall have the meaning given to them elsewhere in the Annexes and Schedules thereto, and references to Schedules means Schedules to the CoA. 2. STRUCTURE AND PROCESS 2.1. This GFA establishes the contractual framework for the supply of Products and Services by Supplier and Supplier Group Companies to Vodafone Group Companies and Partner Networks. 2.2. VGSL appoints Supplier as a non-exclusive supplier of products and services to VGSL, Vodafone Group Companies and designated Partner Networks during the term of the CoA. 2.3. Any Vodafone Group Company may, but is not obliged to, purchase Products and Services that are offered by Supplier under this GFA, by completing and signing the attached CoA with Supplier or the Supplier Group Company designated by Supplier after the Effective Date of this GFA. The CoA will govern the purchase and sale of Products and Services between the purchasing VGC and the selling SGC. 2.4. In certain cases VGSL may elect to join as a party to a CoA in order to accept contractual responsibility for, inter alia, payment of invoices. In such cases the CoA shall be modified accordingly and by the agreement of VGSL, the Supplier, and the relevant VGC. 2.5. VGSL may, by written notice to Supplier, designate certain Partner Networks that are permitted to enjoy any or all of the rights granted to Vodafone Group Companies under this GFA. Once so designated, the Partner Network will follow the procedure described in this GFA that applies to Vodafone Group Companies unless VGSL’s written instructions to Supplier specify otherwise. Where the Partner Network enters into an agreement in a form similar to the CoA with an SGC after the Effective Date of this GFA, such Partner Network shall be treated as a VGC, and where the term “VGC” is used in this GFA it will be interchangeable with the term “Partner Network” (unless VGSL specifies otherwise). Where a VGC ceases to be a Partner Network or Vodafone Group Company (as applicable) then the Supplier shall, if required by VGSL, procure that the applicable SGC terminates that CoA in accordance with the terms of that CoA. For the avoidance of doubt nothing shall prevent Supplier or SGC from entering into a new and separate agreement with that former Partner Network or Vodafone Group Company (as applicable) after the termination of the said CoA. 2.6. VGSL may itself purchase Products and Services from Supplier under the terms and conditions set forth in the Schedules by issuing a GFA for H/W & S/W Products 3 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Purchase Order to Supplier which references this GFA. VGSL need not enter into a CoA. With respect to each Purchase Order placed by VGSL for Products, the Parties agree that the Schedules will be deemed to be incorporated into the Purchase Order and govern the purchase and supply of the Products ordered therein; accordingly, where the term “VGC” or “SGC” is used in the Schedules, they shall be deemed to refer to VGSL and Supplier respectively, and where the term “Contract of Adherence” or “CoA” is used in the Schedules, it shall mean VGSL’s Purchase Order. Any Special Conditions agreed between VGSL and Supplier shall be set forth or referenced to in VGSL’s Purchase Order. 2.7. Supplier shall procure that its Supplier Group Companies will not unreasonably delay or withhold signature to a CoA that conforms to the requirements of this GFA. 2.8. It is agreed by the Parties that, where a CoA is concluded by a Vodafone Group Company or a Partner Network and a Supplier Group Company, VGSL shall in no circumstances be liable in respect of the actions or omissions of any other Vodafone Group Company or any Partner Network under any CoA, any Purchase Order or under this GFA. 3. DURATION This GFA shall come into effect on the Effective Date and unless earlier terminated in accordance with the provisions of this GFA shall continue in force and effect for five years (the “Initial Period”). This GFA shall automatically continue until terminated by either Party giving at least six (6) Months’ prior written notice of such termination to the other Party, such notice not to expire sooner than the end of the Initial Period, unless earlier terminated in accordance with the provisions of this GFA (“Term”). 4. GLOBAL PRICE BOOK 4.1. The Price of Products and Services shall be as set out in Attachment A to this GFA, the Global Price Book or as otherwise agreed in accordance with this Clause 4, Clause 5 (Product and Services Information) or any CoA. 4.2. All Price changes to the Global Price Book shall come into effect on the agreed effective date (as stated in a re-issue of the Global Price Book) and shall apply to all Products and Services that are invoiced to any VGC after such effective date. 4.3. With respect to Products and Services not included in the Global Price Book, but which a VGC wishes to have supplied pursuant to a CoA, Supplier shall procure that the relevant SGC negotiates the Prices with the requesting VGC and includes such Prices in the VGC’s Local Price Book. 4.4. VGSL has the right to request and procure that a local Price for Products set out in a Local Price Book is transferred to and becomes part of the GFA for H/W & S/W Products 4 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Global Price Book and upon such notification the provisions of Clause 4.2 shall take effect. 5. PRODUCT AND SERVICES INFORMATION 5.1. The Parties shall meet on a quarterly basis to discuss the future evolution of the Products. Supplier shall invite representatives of VGSL to its Executive Customer Advisory Board (“ECAB”) annual meetings. [ * ] 6. QUALITY ASSURANCE 6.1. The Supplier shall at all times be responsible for assuring the quality of all Products supplied to VGCs in accordance with the warranty provisions below. 6.2. To enable the VGSL Product Assurance Representative to be satisfied that the GFA requirements can be satisfied, the Supplier shall: 6.2.1. nominate a management representative responsible for quality assurance (“Supplier’s Quality Assurance Representative”), to liaise with VGSL Product Assurance Representative; 6.2.2. identify to VGSL all intended places of manufacture and permit, on thirty (30) days advance notice,a capability and social audit of such facilities up to once per year. Supplier’s costs associated with such visits will be borne by the Supplier. In the event that such an audit finds Supplier’s demonstrated non-compliance with this GFA,necessitating a revisit, the Supplier shall be liable for such costs; 6.2.3. identify to VGSL all major third party suppliers upon which the supply of Products and Services is dependent; 6.2.4. given reasonable notice, permit the VGSL Product Assurance Representative no more often than every six months, to conduct a quality review of relevant aspects of the Supplier’s operations and systems which may include design, development, manufacture, testing and servicing processes, regardless of whether these items are in-house or subcontracted; 6.2.5. during quality reviews or audits, make available relevant Supplier's quality assurance process information to facilitate VGSL’s review and assessment of supplier’s ongoing quality GFA for H/W & S/W Products 5 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. processes. Recommended information includes, but is notlimited to,release plans, test plans, functionality test coverage ratio,automated test coverage ratio, manual test coverage ratio,automated / manual test ratio,rated (critical / major / minor) open defects (bugs), rated (critical / major / minor) open support requests,releasequality metricsandapproval records and criteria. 6.2.6. Costs for such reviews or audits shall be borne by VGSL unless such a visit is necessary as a result of Supplier’s demonstrated non-compliance with this GFA, in which case the Supplier shall pay such costs; and 6.2.7. make the results of any regulatory and compliance testing available to VGSL for inspection and review; and certification relating to such regulatory compliance, if any, (e.g. CE/RTTE/SAR) shall be provided prior to Product shipment. 6.3. Periodic quality review meetings shall be held at the time and frequency as agreed by the Parties with a target to hold such meetings on the approximate frequency of Supplier’s major product releases, but in any case no more often then once every 6 months. These meetings shall be held either at a jointly agreed location or telephonically on a jointly agreed format, and time and shall be attended by the Supplier’s Quality Assurance Representative. 6.3.1. The focus of the quality review meetings shall be for Supplier to provide data and updates on its development and quality operations as jointly determined by the parties beforehand, but which is generally anticipated to include the information suggested at clause 6.2.5; 6.3.2. If VGSL is unsatisfied with the outcome of a periodic quality review, and VGSL’s concerns cannot reasonably be corrected within 30 days following such review, VGSL canrequest an on-site review at a relevant Supplier development site, which Supplier would agree to host, no more often than once per year.Supplier shall be responsible for its own expenses in respect of such meetings. GFA for H/W & S/W Products 6 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 6.3.3. 7. WHERE THE REVIEW MEETINGS DESCRIBED IN CLAUSE 6.2 ARE NOT REQUIRED, VGSL MAY SPECIFY OTHER REVIEW MEETINGS WHERE SUPPLIER SHALL BE REQUIRED TO REPORT THE INFORMATION SET FORTH IN CLAUSE 6.3. PRODUCTS AND PAYMENTS Supplier will make available to VGSL and VGCs under CoAs those Products listed in Annex A hereto at the prices specified therein.Provided always that the Supplier shall not execute a CoA nor accept a Purchase Order from a VGC without first obtaining the written approval of VGSL, VGSL will make payments to Supplier as provided in Annex A.Clauses 5.2, 5.3, 6, 7.3, 7.4, 7.5, 7.6, 7.7, and 7.8 of the CoA will apply to the payments due from VGSL as set forth in Annex A. 8. WARRANTIES Each Party warrants that it has the right, power and authority to enter into this GFA. 9. TERMINATION 9.1. Either Party (in this paragraph the "terminating Party") shall be entitled to terminate this GFA by giving written notice to the other Party (in this paragraph the "breaching Party") at any time if: 9.1.1. the breaching Party breaches any material provision of the GFA and (in the case of a breach capable of remedy) fails to remedy the breach within thirty (30) days after receiving written notice requiring it to do so; or 9.1.2. the breaching Party becomes subject to an Insolvency Event. 9.2. VGSL shall be entitled to terminate this GFA without liability to the Supplier at any time if: 9.2.1. there is a Change in Control of the Supplier as defined in Clause A (Change in Control) of Schedule 2 (GTCs); or 9.2.2. after being required by VGSL under Clause 2.4 to procure that an SGC terminates a CoA, that CoA has not been terminated within twenty (20) Business Days of being provided with such notice in accordance with Clause 2.4. 9.3. VGSL may terminate this GFA upon (12) Months’ notice in writing to Supplier at any time during the Term, such notice to take effect on or after the 1st anniversary of the Effective Date. GFA for H/W & S/W Products 7 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 10. EFFECT OF TERMINATION 10.1. On termination of this GFA: 10.1.1. all materials of either Party in the control or possession of the other Party that contain or bear the other Party’s IPR or Confidential Information shall be destroyed or at the request of such Party returned to that Party; and 10.1.2. all other rights and obligations of the Parties under this GFA shall automatically terminate save for VGSL’s obligations to make payments pursuant to Clause 7 of this GFA and such rights and obligations as shall have accrued prior to such termination and any rights or obligations that expressly or by implication are intended to come into or continue in force on or after such termination pursuant to Clause 16 (Survival). 10.2. Termination of this GFA shall be without prejudice to any CoAs or Purchase Orders that are in force at the date of such termination which shall continue in force and subject to the terms of the CoA. 11. NOTICES AND E-MAIL 11.1. All notices and other communications to be given under or in connection with this GFA shall be made in writing in English and shall be deemed to have been duly given: when delivered, if delivered by messenger during normal business hours of the recipient; when sent, if transmitted by facsimile transmission (receipt confirmed and with a confirmation copy sent by post) during normal business hours on a normal business day of the recipient; or on the fifth normal business day of the recipient following posting, if posted by international first class or recorded post postage pre-paid, in each case addressed as follows: 11.1.1. if to VGSL: Vodafone Group Services Limited Vodafone House The Connection Newbury Berkshire England RG14 2FN fax no:+44 1635 676700 tel no:+ 44.1635.33251 Marked for the attention of: Director of Global Supply Chain Management (currently Detlef Schultz) Cc: General Counsel (currently Stephen Scott) Vodafone Group Services Limited GFA for H/W & S/W Products 8 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Vodafone House The Connection Newbury Berkshire RG14 2FN United Kingdom Phone: +44 1635 673915 Fax: +44 1635 580761 11.1.2. to the Supplier: Chordiant Software Inc. Marked for the attention of: Director of Finance Facsimile Number: [ ] Copy to Chordiant Software, Inc. 20400 Stevens Creek Blvd. Cupertino, CA 95014 Attn.: General Counsel or to such other addresses as the Parties may from time to time notify pursuant to this Clause. 11.2. Routine communications relating to the performance of this GFA may be conducted by electronic mail.However, the Parties agree that any communication by electronic mail shall not amount to notice in writing for the purposes of Clause 11.1 or to a written instrument for the purposes of Clause 14 (Variation) and that any purported notice under, or variation of, this GFA by electronic mail shall have no effect. 12. GOVERNING LAW AND JURISDICTION 12.1. This GFA shall be governed by and construed in accordance with the laws of England and Wales. 12.2. Each Party irrevocably submits to the exclusive jurisdiction of the courts of England over any claim, dispute or difference arising under or in connection with the GFA. 13. ENTIRE AGREEMENT 13.1. This GFA represents the entire understanding between the Parties in relation to its subject matter and supersedes all agreements and representations made by either Party, whether oral or written, in relation to the subject matter of this GFA.This Clause 13 shall not affect either Party’s liability for fraud. 13.2. This GFA shall apply to the exclusion of, and prevail over, any express terms contained in the standard documentation of either Party (including but not limited to any pre-printed standard terms and conditions GFA for H/W & S/W Products 9 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. appearing on the reverse of any Purchase Order issued by VGSL in connection with the GFA). 14. VARIATION This GFA shall be capable of being varied only by a written instrument signed by hand in ink by a duly authorised officer or other authorised representative of each of the Parties. 15. LIMITATION OF LIABILITY 15.1. Except as set forth in Clause 15.3, the maximum liability of Supplier or VGSL to the other Party, excluding any liquidated damages paid or payable for Claims made under or in connection with this GFA whether based on contract, tort, negligence or otherwise shall be limited to£10 million in any period of twelve (12) Months, such period to commence in each case on the date of the incident, or the first of the series of incidents, giving rise to the Claim in question. 15.2. Except as set forth in Clauses 15.3, neither Supplier nor VGSL shall be liable for any indirect or consequential damages or losses, including loss of profits and loss of data where such damages or losses are determined to be an indirect or consequential damage or loss. 15.3. Nothing in the GFA excludes or limits the Parties’ respective liability for Claims with respect to the following: 15.3.1. Supplier’s liability under any relevant product liability legislation (e.g. General Product Safety Directive 2001/95/EC); 15.3.2. Supplier’s liability for death or personal injury resulting from the supply or use of the Products or Services; 15.3.3. a Party’s liability under Clauses 22 (Data Protection) and 25 (Licenses for Software and Documentation), [A] (Intellectual Property Rights Indemnity) and [A] (Confidentiality) of Schedule 2 (GTCs);. 15.3.4. a Party’s liability for fraudulent misrepresentation or for death or personal injury resulting from its negligence; and 15.3.5. any other liability to the extent that such liability may not be excluded or restricted by law. 16. SURVIVAL Any termination of this GFA for any reason shall be without prejudice to any rights or remedies to which a Party may be entitled under the GFA or provided by law or in equity. Any such termination shall not affect any accrued rights or liabilities of either Party nor the coming into force or the continuance in force of GFA for H/W & S/W Products 10 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. any provision of this GFA, which is expressly or by implication intended to come into or continue in force on or after such termination 17. INTERPRETATION 17.1. In this GFA (except where the context otherwise requires): 17.1.1. the Schedules, Annexes and other documents which are stated to be incorporated into this GFA (as amended from time to time) shall form part of this GFA and shall be construed and shall have the same force and effect as if they were expressly set out in the main body of this GFA, and any reference to this GFA includes the Schedules, Annexes and such other documents; 17.1.2. references in this GFA to a Schedule or Annex shall be deemed to be a reference to the current version of the relevant Schedule or Annex; 17.1.3. the index and headings in this GFA are for ease of reference only and shall not constitute a part of this GFA for any purpose or affect its interpretation; 17.1.4. use of the singular includes the plural and vice versa; 17.1.5. use of any gender includes the other genders; 17.1.6. any reference to a directive, statute, statutory provision or subordinate legislation ("legislation") shall (except where the context otherwise requires) be construed as referring to such legislation as amended and in force from time to time and to any legislation which re-enacts or consolidates (with or without modification) any such legislation; and 17.1.7. any phrase introduced by the terms "including", "include", "in particular" or any similar expression shall be construed as illustrative and shall not limit the sense of the words preceding those terms. 17.2. Clauses 1 (Definitions), A (Price), A (Intellectual Property Rights Indemnity), A (Corporate Social Responsibility), A (Confidentiality), A (Assignment and Subcontracting), A (Rights of Third Parties),A(Publicity), A (Escalation), A (Waiver),A(Severability), A (No Partnership/Agency), A(Survival),A (Insurance), A(Further Assurance), A(Audits), A(Inadequacy of Damages), A(Order of GFA for H/W & S/W Products 11 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Precedence) of Schedule 2 (GTCs) shall apply (mutatis mutandis) to the body of this GFA. GFA for H/W & S/W Products 12 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 18. COUNTERPARTS This GFA may be executed in any number of counterparts, each of which, when executed and delivered, shall be an original, and all the counterparts together shall constitute one and the same instrument. AGREED by the Parties through their authorised signatories. Signed/Date: /s/ Detlef S. Schultz December 21,2007 Name:Detlef S. Schultz Title:Global Supply Chain Management Director For and on behalf of Vodafone Group Services Limited Signed/Date December 20, 2007 .By: /s/ Steven R. Springsteel Name:Steven R. Springsteel Title:Chairman, CEO and President By: /s/ Peter Norman Name:Peter Norman Title:Vice President and Chief Financial Officer For and on behalf of Chordiant Software, Inc. Attachments: Annex A: Payments, Products and Pricing Annex B: CoA Annex C: Documentation GFA for H/W & S/W Products 13 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. ANNEX A PAYMENTS, PRODUCTS AND PRICING A.STANDARD SOFTWARE 1. Chordiant Decision Management Suite (by part and version number): · Chordiant Predictive Analytics Director; 6100-6.0.2 · Chordiant Strategy Director; 6101-6.0.2 · Chordiant Decision Monitor; 6104-6.0.2 · Chordiant Real-Time Decisioning Services; 6102-6.0.2 · Chordiant Database Decisioning Services; 6103-6.0.2 · Chordiant Recommendation Advisor; 6108-6.0.3 · Chordiant Adaptive Decisioning Services; 6106-6.0.2 · Chordiant Data Preparation Director; 6105-6.0.2 · Chordiant Real-Time Proposition Monitoring; 6111-6.0.2 · Chordiant Interaction Services - 6107-6.0.2 · Chordiant Campaign Management Decisioning Service - 6109-6.0.2 1. Chordiant Marketing Director Suite: · Chordiant Marketing Director: 6.2.0.3 · Chordiant Online Marketing Director; 6.2.0.3 · Chordiant Mobile Marketing Director; 6.2.0.3 The Standard Software listed above shall be deemed accepted upon delivery. At VGSL’s request, Supplier will extend the license to the Standard Software to any other operating system supported by Supplier so long as VGSL is currently covered by Maintenance Services with respect to such Software and VGSL’s usage of the Standard Software does not exceed the scope of the license it acquired for use. B.LICENSE AND LICENSE FEES Supplier will enter into CoAs for enterprise licenses of all the Standard Software specified above (except as provided below) with the VGC’s listed below (the “Listed VGCs”) for a license fee to be designated by VGSL.The license fee so designated by VGSL shall be reasonable for the scope of the license provided. GFA for H/W & S/W Products 14 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Supplier agrees that it will not license the Standard Software to the Listed VGCs at any price that has not been designated or approved by VGSL. Listed VGCs: [ * 1 Page of text omitted] *License will not include the Marketing Director Suite Organic Growth There will be no change in the price for the license for a VGC to the extent that the number of subscribers supported by that VCG increases through organic growth. Growth through Merger or Acqusition If through acquisition or merger, a VGC increases its subscriber base following such acquisition or merger such that it moves from one pricing bracket (after taking into account any organic growth that has taken place up to the time of such acquisition) to another (ie, small to medium; large to very large) described in the future pricing matrix listed below, the VGC shall be required to pay the difference between the license and support fee amount for the bracket applicable immediately prior to the acquisition or merger and the license and support fee for the larger bracket applicable after giving effect to the acquisition or merger. Effect of Transfer: If there is a transfer of a CoA from one VGA to another VGA which has a subscriber base which would move that license to another pricing bracket after taking into account any organic growth up to the time of such transfer (ie, small to medium; large to very large) described in the future pricing matrix listed below, then the VGC shall be required to pay the difference between the license and support fee amount for the bracket applicable immediately prior to the transfer and the license and support fee for the new bracket. GFA for H/W & S/W Products 15 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. C. SUPPORT AND USERS VGCs that have licensed the Standard Software shall be entitled to install and operate the components of the Standard Software solely for the following number Users and shall be entitled to the following level of Support so long as it is receiving Maintenance Services. CHORDIANT Decision Management Suite Users Support Level Chordiant Predictive Analytics Director Unlimited nr of client systems Standard (9x5) Chordiant Strategy Director Unlimited nr of client systems Standard (9x5) Chordiant Decision Monitor Unlimited nr of client systems Standard (9x5) Chordiant Database Decisioning Services Unlimited nr of CPUs Standard (9x5) Chordiant Real-Time Decisioning Services Unlimited nr of CPUs Premium (24x7) Chordiant Recommendation Advisor Unlimited nr of seats Premium (24x7) Chordiant Interaction Services Unlimited nr of CPUs Premium (24x7) Chordiant Campaign Management Decisioning Service Unlimited nr of CPUs Standard (9x5) Chordiant Adaptive Decisioning Services Unlimited nr of CPUs Premium (24x7) Chordiant Data Preparation Director Unlimited nr of CPUs Standard (9x5) Chordiant Real-Time Unlimited nr of CPUs Premium GFA for H/W & S/W Products 16 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Proposition Monitoring (24x7) CHORDIANT Marketing Director Suite Unit Support Level Chordiant Marketing Director Unlimited nr of URNs Standard (9x5) Chordiant OnLine Marketing Director Unlimited nr of URNs Standard (9x5) Chordiant Mobile Marketing Director Unlimited nr of URNs Standard (9x5) D. VGSL Payment Schedule: Subject always to clause 7 (Products and Payments), VGSL will pay the following amounts (plus VAT and all other taxes payable) to Supplier on or before the dates set forth below: 1. On or before Sept 1st 2008: €7,345,853 in licence fees, less such amounts that were payable to Supplier in license fees for the license of the Standard Software by Listed VGCs between the date of the GFA and September 1, 2008; 2. On or before Sept 1st 2008: €1,000,000 in support and maintenance fees, less such amounts that were payable to Supplier in support and maintenance fees by Listed VGCs between the date of the GFA and September 1, 2008; 3.On or before Dec 1st 2008: €[*] in licence fees, less (a) the amount of the payment referred to in item 1 above and (b) such amounts that were payable to GFA for H/W & S/W Products 17 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Supplier in license fees for the license of the Standard Software by Listed VGCs between the date of the GFA and December 1, 2008; 4.On or before April 1st 2009: €[ * ] in licence fees, less (a) the aggregate amount of the payments referred to in items 1 and 3 above and (b) such amounts that were payable to Supplier in license fees for the license of the Standard Software by Listed VGCs between the date of the GFA and April 1, 2009; 5.On or before April 1st 2009: €2,231,700 in support and maintenance fees covering all Listed VGCs. Any such amounts paid by VGSL under items 1, 3 and 4 above may be applied by VGSL as a credit against the license fees payable for the licensing of the Listed VGCs. Total License Fees payable by April 1, 2009: €14,877,997 Total Support and Maintenance Fee for the provision of support and maintenance through until April 1st 2010: €3,231,700 At VGSL’s option, after expiration of the initial Support period (ending April 1st 2010) and each subsequent Support period, VGSL may acquire on behalf of the Listed VGCs an additional one year of Maintenance Services for the Standard Software licensed, for an annual support fee of not less than the previous year’s Support Fee (€2,231,700 for the first renewal period) and shall not increase from the previous year’s Support Fee by more than the percentage increase in the United Kingdom Retail Price Index (National Statistics Office) for the previous year.All fees due under Clause D (€18,109,700) shall be non-cancelable and the sum paid non-refundable. Without prejudice to the non-cancelable nature of the obligation to pay for the initial Support period referred to above, payments stated or referred to in this paragraph shall be pro-rated according to the actual use of the Standard Software, and by which VGC. GFA for H/W & S/W Products 18 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. E.FUTURE PRICING VGSL may purchase additional licenses for the Standard Software products listed above at the respective quantities and license fees indicated below for majority owned subsidiaries of VGSL other than Listed VGCs. Furthermore VGSL may purchase additional licenses for the Standard Software products listed above at the respective quantities and license fees indicated below for minority owned subsidiaries of VGSL on a case by case basis, as agreed to by Supplier in its sole discretion.All future pricing (table and discount levels below) only applies to VGCs in the following business areas:Communicationsand is valid until Dec 15, 2009. Majority Owned VGCs As part of this agreement, Supplier offers the following pricing for any majority owned VGCs in which Vodafone acquires a majority stake. Nr of Subscr Licence Fee CDM & CMD Annual Support and Maintenance Small <5 mill [ * ] [ * ] Medium 5 – 10 mill [ * ] [ * ] Large 10 – 30 mill [ * ] [ * ] Very Large 30 – 50 mill [ * ] [ * ] Mega >50 mill [ * ] [ * ] Notwithstanding the foregoing, for one of the (large or smaller) majority owned VCGs that are purchasing the Chordiant Decision Management suite only as part of this agreement, that VCG may purchase the Marketing Director suite for the license fee of [ * ] plus an annual 15% [ * ] support and maintenance. Standard Software products offered as part of the CDM licence include the then current versions of the following: · Chordiant Data Preparation Director: unlimited number of concurrent users · Chordiant Predictive Analytics Director: unlimited number of concurrent users · Chordiant Adaptive Decisioning Services: unlimited number of CPUs · Chordiant Strategy Director: unlimited number of concurrent users · Chordiant Database Decisioning Services: unlimited number of CPUs · Chordiant Real-Time Decisioning Services: unlimited number of CPUs · Chordiant Recommendation Advisor: unlimited number of seats GFA for H/W & S/W Products 19 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. · Chordiant Interaction Services: unlimited number of CPUs · Chordiant Campaign Management Decisioning Service: unlimited number of CPUs · Chordiant Decision Monitor: unlimited number of concurrent users · Chordiant Real-Time Proposition Monitoring: unlimited number of CPUs Standard Software products offered as part of the CMD licence include the then current versions of the following: · Chordiant Marketing Director, core module: unlimited number of concurrent users · Chordiant eMail Marketing Director: unlimited number of concurrent users · Chordiant Mobile Marketing Director: unlimited number of concurrent users The Standard Software listed above shall be deemed accepted upon delivery. Minority Owned VGCs For any mobile telecom organisation where VGSL has more than a 15% stake but less than 50% Supplier offers a fixed discount of [ * ]% against Supplier's standard list price for Chordiant Decision Management and Chordiant Marketing Director Standard Software products listed above. Partner Organisation For Partner Network organisations, Supplier offers a fixed discount of [ * ]% against Supplier's standard price list, for Chordiant Decision Management and Chordiant Marketing Director Standard Software products listed above, subject to approval from Supplier. Organic Growth There will be no change in the price for the license for a VGC to the extent that the number of subscribers supported by that VCG increases through organic growth. Growth through Merger or Acqusition If through acquisition or merger, a VGC increases its subscriber base following such acquisition or merger such that it moves from one pricing bracket (after taking into account any organic growth that has taken place up to the time of such acquisition) to another (ie, small to medium; large to very large) described in the future pricing matrix listed above, the VGC shall be required to pay the GFA for H/W & S/W Products 20 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. difference between the license and support fee amount for the bracket applicable immediately prior to the acquisition or merger and the license and support fee for the larger bracket applicable after giving effect to the acquisition or merger. Effect of Transfer: If there is a transfer of a CoA from one VGA to another VGA which has a subscriber base which would move that license to another pricing bracket after taking into account any organic growth up to the time of such transfer (ie, small to medium; large to very large) described in the future pricing matrix listed above, then the VGC shall be required to pay the difference between the license and support fee amount for the bracket applicable immediately prior to the transfer and the license and support fee for the new bracket. GFA for H/W & S/W Products 21 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. ANNEX B CONTRACT OF ADHERENCE (CoA) DATE: [] PARTIES: (1) [AName of VGC] whose registered office is at [AAddress] (“VGC”); and (2) CHORDIANT SOFTWARE INTERNATIONAL INC. a corporation incorporated in the state of Delaware, USAwhose registered office is at 20400 Stevens Creek Blvd., Suite 400, Cupertino, CA 95014, USA(“SGC”) together referred to as the “Parties” and each individually as a “Party”. WHEREAS (a) SGC is engaged in, amongst other activities, the development, manufacture and sale of Products and Services (as defined below); (b) VGSL and the Supplier have entered into a Global Framework Agreement dated [ADecember21, 2007] in relation to such Products and Services; (c) VGC and SGC wish to enter into this Contract of Adherence in accordance with the terms of such Global Framework Agreement. 1. DURATION This Contract of Adherence (“CoA”) shall come into effect on , 200[ ] (“Effective Date”) and unless earlier terminated in accordance with the provisions of this CoA shall continue in force and effect for five years (the “Initial Period”). This CoA shall automatically continue until terminated by either Party giving at least six (6) Months’ prior written notice of such termination to the other Party, such notice not to expire sooner than the end of the Initial Period, unless earlier terminated in accordance with the provisions of this CoA (“Term”). The terms and conditions in this CoA will continue to apply to any Purchase Order accepted by SGC prior to the effective date of the termination of this CoA, but will not apply to any Purchase Order accepted by SGC after such effective date. 2. PURPOSE Following the Effective Date, SGC shall supply Products and Services to VGC in accordance with this CoA, including the Schedules as modified by any Special Conditions permitted under Clause 3 of Schedule 2 (GTCs). CoA 1 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 3. NOTICES For the purpose of giving notices under this CoA, the details of the Parties are as follows:if to VGC: [ ] to the Supplier: Chordiant Software, Inc. 20400 Stevens Creek Blvd. Cupertino, CA 95014 Marked for the attention of: Director of Finance Facsimile Number: [ ] Copy to Attn.: General Counsel or such other details as a Party may notify to the other Party from time to time. 4. ENTIRE AGREEMENT This CoA represents the entire understanding between the Parties in relation to its subject matter and supersedes all prior agreements and representations made by either Party, whether written or oral, except as set forth in the Special Conditions. 5. DEFINITIONS All undefined terms appearing in this CoA shall have the meaning given to them in the Schedules attached hereto and incorporated herein. AGREED by the Parties through their authorised signatories. Signed/Date: Name:…………… Title: For and on behalf of Ainsert name of relevant Vodafone company] Signed/Date: Name:…………… Title: For and on behalf of Chordiant Software Inc. Attachments: Schedule 1: Contents of Special Conditions Schedule 2: Global Terms and Conditions Schedule 3: Global Products Schedule 4: Global Services Schedule 5: Global Price Book CoA 2 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Schedule 6: Corporate Social Responsibility Schedule 7: Currency Conversion Process Schedule 8: Data Processing Agreement [OPTION] Schedule 9: Source Code Escrow Agreement Schedule 10: Local Attachments (if any) CoA 3 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. SCHEDULE 1 CONTENTS OF SPECIAL CONDITIONS SGC and VGC have agreed to the following Special Conditions, which are permitted modifications to the CoA body and/or Global Attachments as described in Clause 3.1 of the GTCs and set forth below: Permitted Modifications CoA Reference (§) Special Conditions Modifications required in order for the CoA to comply with the laws and regulations affecting VGC [Ainsert details – if any] Modifications required in order for the CoA to comply with VGC’s governance policies and procedures [Ainsert details – if any] Modifications that have been specifically designated in the Global Attachments as matters that are to be agreed locally by SGC and VGC in the CoA (e.g. currency for payment, performance bond etc.) [Ainsert details – if any] Any agreement in place between SGC and VGC that is not superseded by this CoA GTC §43 (Entire Agreement); CoA § 4 [Ainsert details – if any] Local Attachments added to the CoA (e.g. Local Price Book, Local Specifications and Project Plans) [Ainsert details – if any] Modifications to the Global Attachments required by VGC for the purchase and deployment of a System or the implementation of a specific Project Plan and set forth in a Work Order or Local Attachment that specifically relates to such System or Project Plan Special Conditions (Schedule 1 to CoA) [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. SCHEDULE 2 GLOBAL TERMS AND CONDITIONS FOR THE SUPPLY OF PRODUCTS AND SERVICES [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Global Terms and Conditions for the Supply of Product and Services 1. DEFINITIONS 1.1. In the CoA, unless the context otherwise requires, the following terms and expressions shall have the following meaning: “Acceptance” means final acceptance of Products and Services by VGC in accordance with the Acceptance Test Procedure and “Accepted” refers to Products and Services for which an Acceptance Certificate has been signed by VGC; “Acceptance Certificate” means a document signed by VGC certifying Acceptance of Products and Services; “Acceptance Test Procedure” means the process of measurement, examination and other activities required to verify that the Products and Services supplied or performed by SGC have been supplied or completed in accordance with the Specifications, such acceptance test procedure to be defined by VGC and agreed in writing by SGC and conducted by SGC with VGC witnessing, unless otherwise agreed; “Affected Deliverables” has the meaning given in Clause 11.2; “Business Day” means a normal working day in the country of VGC for which Products and Services are to be supplied, provided however that where the relevant country comprises more than one state or geographical area in which different normal working days apply, then “Business Day” shall mean a normal working day in such state or geographical area in which the relevant Delivery Address is located; "Change Control Procedure" means the change control procedure agreed upon in writing by VGC and SGC and set forth in a Local Attachment; “Claim” means, as the context requires, any actions, claims, demands, proceedings, losses, damages, costs, expenses and other liabilities of whatever nature (whether foreseeable or not) suffered, incurred or sustained, including court and legal costs assessed on a solicitor–client basis and other professional costs and expenses; “Confidential Information” means all financial, business and technical or other data and all other information (whether written, oral or in electronic form or on magnetic or other media) concerning the business and affairs of GTCs for HW, SW, and Services (Schedule 2 to CoA) 1 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Party that the other Party obtains, receives or has access to as a result of the discussions leading up to, or the entering into, or the performance of, the CoA; “Contract of Adherence” or “CoA” means the CoA entered into by VGC and SGC, to which this Schedule 2 is attached and into which it is incorporated; “Delivery Address” means the address, and as applicable, the specific location (for example, room or shelter) to which Products are to be delivered or Services are to be performed (as the case may be), as specified in the relevant Purchase Order, as applicable; “Delivery Date” means the date on which the Products are to be delivered to the Delivery Address, as specified in the CoA or Purchase Order, as applicable; “Development Work” means the Products produced by SGC in the performance of development Services in accordance with the CoA, any Work Order or Purchase Order, as the case may be, as may be further described in Schedule 4-[Axx], including, as applicable, Specific Software, tools, logic, formats, file specifications, structures, explanations, flow charts, diagrams, data, sounds assets and other content, iconography, design documentation, artwork, sample packaging and other documents or items provided by SGC in relation to the development Services, including without limitation the associated Specifications; "Documentation" means instructional and operating manuals and other printed or electronic materials to be supplied by SGC to VGC in connection with the Products and Services a copy of which are attached as Annex 3 to the GFA.Documentation shall also include the table of RTDS performance included in Part 3 of Schedule 3 hereto. “Effective Date” means in relation to a CoA, the date on which the CoA comes into effect as set out in the CoA; “Escrow Agreement” means the source code escrow agreement set out in Schedule 9; “Force Majeure” means any cause preventing a Party from performing any or all of its obligations which arises from or is attributable to acts, events, omissions or accidents beyond the reasonable control of the Party so prevented and as further defined in ClauseA29 (Force Majeure); “Global Approval” means approval of Products by VGSL after having conducted the process of measurement, examination and other activities set out in the Global Product Approval Procedure; “Global means the Schedules attached to the body of the CoA or GTCs for HW, SW, and Services (Schedule 2 to CoA) 2 [* ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Attachments” incorporated by reference therein, as may be updated from time to time, excluding any Local Attachments; “Global Price Book” means the global price book agreed between Supplier and VGSL relating to the supply of Products and Services, as updated and reissued from time to time; “Global Product Approval Procedure” means the testing procedures whereby the Products are verified by VGSL for compliance with the Requirement Specifications; “Global SLA” means the Global Service Level Agreement agreed as part of the Support and Maintenance Services being provided by SGC as set forth in Schedule 4-[Axx]; “Global Specification” means the detailed specification document prepared by Supplier and approved by VGSL specifying the functions to be performed by a Product (including the equipment on which it is to operate) based on the Requirement Specification; “Global Terms and Conditions” or “GTCs” means these global terms and conditions agreed by VGSL and Supplier for the supply of Products and Services, which form part of the CoA; “Indemnified Party” shall have the meaning given in Clause A28.1; “Insolvency Event” means that the Party concerned has become subject to a voluntary arrangement with its creditors (within the meaning of the Insolvency Act 1986) or (being a company) has become subject to an administration order or has gone into liquidation (otherwise than for the purpose of amalgamation or reconstruction) or an encumbrance has taken possession of, or a receiver has been appointed to, any of the property or assets of the Party concerned, or that the relevant Party has ceased, or threatened to cease to carry on business, or any similar event has occurred in any relevant jurisdiction; “Installation” means the Service of setting up, connecting, adjusting, testing and commissioning any Product to the VGC Network and “Installed” shall be construed accordingly; “Integration” means the interface and connectivity measures planned and combined by SGC to link the Products with other products, including system and products architecture, gap analysis, interface planning and system implementation; “Intellectual Property Rights" means: (i)rights in, and in relation to, any patents, registered designs, design rights, trade marks, trade and business GTCs for HW, SW, and Services (Schedule 2 to CoA) 3 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. names (including all goodwill associated with any trade marks or trade and business names), copyright and related rights, moral rights, databases, domain names, semi-conductor and other, topography rights and utility models, and including the benefit of all registrations of, applications to register and the right to apply for registration of any of the foregoing items and all rights in the nature of any of the foregoing items, each for their full term (including any extensions or renewals thereof) and wherever in the world enforceable; (ii)rights in the nature of unfair competition rights and to sue for passing off and for past infringement; and (iii)trade secrets, confidentiality and other proprietary rights, including rights to know how and other technical information; “Issued Property” means all property provided to SGC by or on behalf of VGC under the CoA; “Key Milestone” means an important milestone agreed by VGC and SGC with respect to the supply of Products and Services, including by way of example, the Delivery Date, Ready for Acceptance, Ready for Installation or Ready for Service or any other such date agreed by the Parties from time to time; “Licence” means a licence to use the Software and Documentation, as applicable, granted by SGC under Clause 25 (Licences for Software and Documentation); “Local Attachments” means the Local Price Book, Local Specifications, Project Plans and any other schedules agreed by VGC and SGC in the CoA relating to Products and Services not otherwise specified in the Global Price Book; “Local Price Book” means the Prices for Products and Services that are not included in the Global Price Book and are requested to be supplied by SGC to VGC; “Local Specifications” means the specifications agreed by VGC and SGC for Products and Services that are not included in the Global Price Book, including any Requirements Specifications for such Products and Services; “Modification” means any change or amendment to any Products, whether: (i)as a result of Development Work; (ii)as an update, upgrade, or new release in accordance withSupport and Maintenance Services; GTCs for HW, SW, and Services (Schedule 2 to CoA) 4 [* ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. (iii)as a new version of the Product; or (iv)otherwise; “Month” means a calendar month; “Outsourcer” means the Person with which VGC has entered into an outsourcing or facilities management services agreement; “Party” and “Parties” has the meaning set forth in the CoA; “person” includes any corporation, limited liability company, partnership, limited liability partnership, joint venture, joint stock company, trust, estate, company and association, whether organised for profit or otherwise; “Price” means the price for the supply of the Products and Services as set out in the Global Price Book or a Local Price Book, as applicable; “Products” means the Software products described in Schedule 3 (Global Products) and/or in the Global Price Book or Local Price Book, which are supplied by SGC to VGC under a Purchase Order including any Modifications thereto,tools, Development Work and associated Documentation; “Project Plan” means the detailed written document prepared by SGC and approved by VGC specifying the timescales for the supply of Products and Services as set forth in a Local Attachment, Purchase Order as may be updated by the Parties from time to time; “Purchase Order” means a purchase order and where applicable, any Work Order, placed with SGC by VGC for any Products and Services, which shall be subject to and incorporatethe terms of the CoA, and when accepted by SGC forms a part of this CoA; “RFA” or “Ready for Acceptance” means that Products and Services are ready for VGC’s Acceptance Test Procedure, with all SGC’s internal tests finalised; “RFI” or “Ready for Installation” means the date by which SGC shall deliver the Products to VGC’s site ready for Installation of such Products; “RFS” or “Ready for Service” means Products have been installed and Accepted and are ready for commercial service; “Relevant Event” means any act or omission by VGC the effect of which is materially to prejudice the ability of SGC to perform its obligations under the CoA; GTCs for HW, SW, and Services (Schedule 2 to CoA) 5 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. “Requirements Specification” means: (i)with respect to Products and Services in the Global Price Book, theDocumentation (ii)with respect to Products and Services in the Local Price Book, the Documentation “SGC” has the meaning set forth in the CoA; “Services” means any services (including development services, Installation services, Integration services, the services of consultant programmers, training, testing services, Support and Maintenance Services, disaster recovery or other services) set out in Schedule 4 (Global Services), the Global Price Book, Local Price or Purchase Order, as applicable, including any associated Documentation provided with the Services; “Software” means software programs and adaptations, new releases and enhancements of or additions thereto and sound assets and other content, in each case that has been developed or licensed by SGC and embedded or otherwise used in the Products, including Standard Software, Specific Software and the associated Documentation; “Special Conditions” has the meaning set forth in Clause 3.2; “Specific Software” means that part of the Software which is the result of Development Work, including any Modification thereto and associated Documentation; “Specifications” means collectively the Requirements Specifications, Global Specifications and, where applicable, the Local Specifications; “Standard Software” means Supplier’s standard Software and any Third Party Standard Software (including Modifications thereto and associated Documentation) that is or could be offered by SGC to customers generally; “Supplier” means Chordiant Software Inc; “Support and Maintenance Services” means the support and maintenance services for the Products, as described in Schedule 4-[Ax] hereto; “Supplier Group Company” means Supplier and any company or corporation in respect of which Supplier’s ultimate holding company owns (directly or indirectly) more than fifty (50)% of the issued share capital; GTCs for HW, SW, and Services (Schedule 2 to CoA) 6 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. “System” means a combination of Products and Services which are integrated and operate together in the VGC Network and which are subject to Acceptance as a “system” according to a Project Plan or Work Order; “Term” shall have the meaning set forth in Clause 1 of the CoA; “Third Party Standard Software” means that part of the Software being licensed to SGC by a third party and that is offered to customers generally and has not been customized to meet specific VGC requirements or otherwise created as part of Development Work; “VAT” means Value Added Tax or any analogous tax in any relevant jurisdiction including but not limited to use, sales and local sales taxes of any kind; “Vodafone Group Company” means Vodafone Group Plc, Vodafone Group Services Limited and each person in respect of which Vodafone Group Plc owns (directly or indirectly) more than fifteen (15)% of the issued share capital; “Vodafone Code of Ethical Purchasing” means the Vodafone Code of Ethical Purchasing and Business Principles, the current versions of which are set out in Schedule 6, as may be amended by VGC from time to time upon reasonable notice to SGC; “Vodafone Marks” means the trademarks, trade names, brand or other proprietary words or symbols used by any Vodafone Group Company from time to time; “VGC” has the meaning set forth in the CoA; “VGC Network” means the digital cellular radio telephone network, information technology network, business systems and ancillary systems operated by VGC; and “Work Order” or “SOW” means a work order or statement of work in such form as the Parties may agree from time to time that describes Development Work or other Services to be performed by SGC for VGC, and when completed and signed by the Parties forms a part of this CoA. 1.2. Any terms otherwise undefined in this Schedule 2 (GTCs) shall have the meaning given to them elsewhere in the CoA. 2. APPOINTMENT 2.1. VGC appoints SGC as a non-exclusive supplier to VGC of products and services for the Term of the CoA. SGC has agreed to undertake the supply of Products and Services to VGC for the Term of the CoA according to the terms and conditions in the CoA. GTCs for HW, SW, and Services (Schedule 2 to CoA) 7 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 2.2. Unless the Parties agree otherwise, nothing in the CoA shall alter or affect the terms and conditions under which SGC supplies Products and Services ordered by VGC prior to the Effective Date of the CoA. 3. SPECIAL CONDITIONS 3.1. The Parties may modify the CoA body and the Global Attachments if requested by VGC but only with respect to the items specifically listed below: 3.1.1. modifications required in order for the CoA to comply with the laws and regulations affecting VGC but only to the extent required for compliance; 3.1.2. modifications required in order for the CoA to comply with VGC’s corporate governance policies and procedures but only to the extent required for compliance; 3.1.3. modifications that have been specifically designated in the Global Attachments as matters that are to be agreed locally by SGC and VGC in the CoA (e.g. currency for payment, performance bond); 3.1.4. any non-disclosure agreement in place between SGC and VGC that is not superseded by this CoA; 3.1.5. Local Attachments added to the CoA (e.g. Local Price Book, Local Specifications and Project Plans); and 3.1.6. modifications to the Global Attachments required by VGC for the purchase and deployment of a System or the implementation of a specific Project Plan and set forth in a Work Order or Local Attachment that specifically relates to such System or Project Plan. 3.2. If the Parties agree to make any of the modifications listed in Clause 3.1, the agreed changes will be set out in a written document signed by the Parties substantially in the form of Schedule 1 (Contents of Special Conditions) (the “Special Conditions”). 4. PURCHASE ORDERS 4.1. After the Effective Date of the CoA, VGC may issue Purchase Orders for Products and Services to be supplied by SGC under the terms of the CoA. GTCs for HW, SW, and Services (Schedule 2 to CoA) 8 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 4.2. SGC shall accept all Purchase Orders issued in accordance with the CoA. 4.3. VGC shall be under no obligation to issue any Purchase Orders or to purchase any minimum volume of, or particular category of, Products or Services. 4.4. All Purchase Orders placed by any VGC shall be subject to the terms and conditions of the CoA. 4.5. The Parties agree that neither the pre-printed standard terms of supply of SGC nor the pre-printed standard terms of purchase of VGC shall apply to any Purchase Order. 4.6. Up toAfourteen (14) Business Days prior to the scheduled Delivery Date, VGC may vary the Products and Services specified in a Purchase Order at no additional cost to VGC. 4.7. Within theAfourteen (14) Business Days prior to the scheduled Delivery Date set out in the Purchase Order, VGC may vary the Products and Services set out in a Purchase Order at no additional cost to VGC except those additional direct costs incurred by SGC and agreed by VGC that are the direct result of VGC’s variation to the Purchase Order. In claiming any additional costs, SGC shall demonstrate to VGC’s reasonable satisfaction that the Products and Services cannot be used in fulfilling SGC’s obligations under other Purchase Orders issued by VGC or for such Purchase Orders as may be reasonably anticipated to be issued by VGC (considering the nature of the VGC Network).For the purposes of this Clause, SGC shall be allowed to seek reimbursement from VGC for services actually performed at the rate previously agreed between VGC and SGC.SGC agrees to take all reasonable steps in order to minimize the costs associated with any variation of a Purchase Order. 5. PRICE 5.1. The Prices of Products and Services shall be set forth in the Purchase Order and calculated in accordance with the Global Price Book, the Local Price Book or as otherwise agreed by the Parties (if not specified in either the Global Price Book or Local Price Book); no additional prices or charges shall be payable by VGC for Products and Services. 5.2. The Price shall be inclusive of: 5.2.1. delivery of the Products and Services DDP to the Delivery Address (in accordance with Incoterms 2000); GTCs for HW, SW, and Services (Schedule 2 to CoA) 9 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 5.2.2. any costs relating to the transfer and delivery of the Products and Services (including any information) to VGC, including insurance in transit, commissions and any export or import licences; 5.2.3. any licence or other fees paid to third parties for products and services used by SGC in the development or supply of Products and Services for or to VGC, unless there has been prior written agreement on a separate charge for such fees; 5.2.4. any costs and expenses to supply the Products and Services and perform the Services, including charges for legal and regulatory compliance, performance bonds, telephone, utilities, testing, inspection and SGC resources, as applicable; and 5.2.5. any costs for SGC accommodation, travel and subsistence unless otherwise specified in the Purchase Order. 5.3. During the Term of the CoA, no increase in the Price may be made (whether on account of increased material, labour or transport costs, fluctuation in rates of exchange or otherwise). After a Purchase Order has been accepted, there shall be no increase in the Prices included in that Purchase Order. 5.4. [ * ] 6. TAXES AND DUTIES VAT: 6.1. The Price shall be inclusive of all duties, levies or any similar charges. 6.2. If VAT is chargeable in respect of any amount payable hereunder, the Supplier shall provide VGC with a valid invoice that meets all requirements imposed by the relevant taxation authorities and which specifically states this tax and meets all further conditions necessary to allow VGC to obtain relief from such tax if a relief procedure is available (“Tax Invoice”).Provided VGC is in receipt of a Tax Invoice, VGC will pay to the Supplier the VAT properly chargeable in respect of that payment, in accordance with the payment terms in Clause 7 (Invoicing and Payment). GTCs for HW, SW, and Services (Schedule 2 to CoA) 10 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 6.3. VGC reserves the right to withhold payment of any taxes to the Supplier until the Supplier has provided VGC with a Tax Invoice and such other further information as VGC may reasonably request. 6.4. Where any relevant taxation authority determines that VAT is chargeable in whole or in part in respect of any amount payable hereunder, notwithstanding the treatment by the Supplier of any supply to VGC to the contrary, the Supplier shall hold harmless and indemnify VGC against any and all costs, charges, VAT and penalties arising save to the extent that VGC is (acting reasonably) able to recover such amounts from the applicable authorities. 6.5. If the Supplier has incorrectly determined the amount of VAT chargeable to VGC, then the invoice shall be corrected and where VGC has: 6.5.1. overpaid any amount, the Supplier will repay this amount to VGC plus interest and any related costs and shall also provide VGC with a correcting invoice or credit note for an amount equal to the overpayment made by VGC; and 6.5.2. paid less than the correct amount, VGC shall pay the outstanding amount to the Supplier upon receipt of a valid Tax Invoice. Both payments under Clauses 6.6.1 and 6.6.2 shall be made within thirty (30) days of being so notified. For the avoidance of doubt VGC shall not meet the cost of any penalties, interest or other charges arising from the incorrect VAT treatment by the Supplier of any supply made hereunder. Withholding Tax: 6.6. The Price shall be paid without set-off, counterclaim or required withholding or deduction unless prohibited by any applicable law.In the event that a withholding tax or deduction is required by applicable law to be paid by VGC in respect of the Price, VGC will pay the Price net of the required withholding or deduction to the Supplier.VGC will supply to the Supplier evidence to the reasonable satisfaction of the Supplier that VGC has accounted to the relevant authority for the sum withheld or deducted and will provide all such assistance as may be requested by the Supplier in recovering the amount of the withholding.In the event that a double taxation treaty applies which provides for a reduced withholding tax rate, VGC shall only withhold and pay the reduced tax on behalf and for the account of the Supplier if an appropriate exemption certificate is issued by the competent tax authority. 6.7. If VGC, in good faith, pays the Price to the Supplier without set-off, counterclaim, or required withholding or deduction and a subsequent audit identifies that a withholding or deduction should have been made from the Price, the Supplier shall be liable to pay this withholding or GTCs for HW, SW, and Services (Schedule 2 to CoA) 11 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. deduction to the relevant authority together with any interest and penalties due thereon. Warranty on Tax Residency: 6.8. The Supplier warrants and undertakes to VGC that it is tax resident in country of the Supplier and shall be deemed to remain tax resident in that territory unless it notifies VGC of a change of tax residency on thirty (30) days’ prior written notice.In the event that the Supplier changes tax residency, the Supplier shall immediately provide any documentation required by VGC evidencing its tax residency in such territory. 6.9. In the event that VGC is not reasonably informed of a change in tax residence by the Supplier, the Supplier will indemnify VGC against any resulting costs, including but not limited to withholding tax, interest and penalties thereon. 7. INVOICING AND PAYMENT 7.1. Invoicing 7.1.1. SGC may invoice VGC for the Price of Products: 7.1.1.1. in the case of a Products subject to Acceptance, one hundred (100)% upon Acceptance of the Product; and 7.1.1.2. in the case of a Product not subject to Acceptance, one hundred (100)% upon actual delivery of the Product conforming to the relevant Purchase Order to the Delivery Address, as evidenced by VGC’s written notice of receipt. 7.1.2. SGC may invoice VGC for the Price of Services: 7.1.2.1. in the case of a Service not subject to Acceptance, one hundred (100)% for Services performed.Services performed on a time and materials basis will be invoiced on a monthly basis; 7.1.2.2. in the case of a Service resulting in the production of Development Work, in accordance with the payment milestones set out in the Purchase Order or, if no payment milestones agreed, then 100% for Services performed. Services performed on a time and materials basis will be invoiced on a monthly basis; and 7.1.2.3. in the case of Support and Maintenance Services or other Services provided on an annual basis, 100 GTCs for HW, SW, and Services (Schedule 2 to CoA) 12 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. (100)% of the annual Price of the Service at the commencement of the annual Support period. 7.2. Invoice Format 7.2.1. All invoices duly issued by SGC and sent to VGC at the address designated in the CoA or Purchase Order shall: 7.2.1.1. state the VGC Purchase Order number(s) to which the invoice relates; and 7.2.1.2. attach a copy of the corresponding Acceptance Certificate(s) as signed by VGC, if applicable. 7.2.2. Invoices shall be issued no more frequently than once per Month. 7.3. Payment Period VGC shall pay all invoices issued in accordance with Clauses 7.1 and 7.2 not later than [ * ] calendar days after the date of receipt of the invoice by VGC, or such other date as may be agreed between the Parties and stated in the relevant Purchase Order. 7.4. Method of Payment All payments shall be by BACS (Banking Automated Clearing System), electronic transfer of funds or such other means as SGC and VGC may agree. 7.5. Currency All payments shall be made and all credits shall be given in Euros unless otherwise specified in the Special Conditions. If another currency is used for payment, the Parties agree to use the currency conversion process specified in Schedule 7 (Currency Conversion Process). 7.6. Late Payment If any payment from a Party becomes properly due under the CoA and remains unpaid after its due date, such unpaid amount shall carry interest at the rate of EURIBOR + 0.5% from the day after the date on which the payment was due until the date payment is actually received in full, where “EURIBOR” shall mean the rate for borrowing in Euros from banks for periods of one (1) Month, compounding as necessary, for the relevant period which appears on Telerate, Page 248, or such page as may replace it from time to time. 7.7. Invoice Disputes GTCs for HW, SW, and Services (Schedule 2 to CoA) 13 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. VGC may withhold from payment that part of any invoice which it disputes until the dispute is resolved in SGC’s favour. If it is established to the reasonable satisfaction of the Parties that an invoice has been rendered improperly or at the incorrect time, SGC shall promptly issue a credit note and a corrected invoice. 7.8. Set Off VGC may set off and withhold against invoiced amounts any debt or sum owing to VGC by SGC in connection with any Purchase Order. 8. PACKING SGC shall ensure that the packing of any Product contains clearly identifiable and proper markings (consistent with VGC’s written instructions, applicable industry standards and relevant laws). SGC’s packing of any Product shall be secure and tamper proof so as ensure that such Product reaches the relevant Delivery Address in an undamaged condition. 9. DELIVERY 9.1. SGC shall deliver the Products and Services DDP (in accordance with the Incoterms 2000) on the relevant Delivery Date during normal working hours to the Delivery Address. At VGC’s option, Software Products shall be delivered electronically. 9.2. The Products shall be accompanied by a delivery schedule listing all Products contained in such delivery. 9.3. SGC shall obtain at its own expense any import and export licences required for the supply of Products and Services to VGC. 10. PERFORMANCE OF SERVICES 10.1. SGC shall perform the Services for VGC subject to the terms and conditions of the CoA and the relevant Purchase Order. 10.2. All Services shall be provided by SGC until completed except as follows: 10.2.1. Any Services in respect of which a fixed or limited period has been agreed shall be provided by SGC for the period specified in the relevant Purchase Order (subject at all times to any rights of prior termination). 10.2.2. Any continuing Services in respect of which an indefinite period has been agreed shall be performed by SGC until terminated in accordance with the relevant Purchase Order. 10.3. Support and Maintenance Services GTCs for HW, SW, and Services (Schedule 2 to CoA) 14 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. SGC shall provide support and maintenance Services for the Products according to the terms set forth in the Global SLA Schedule 4and the relevant Purchase Order. 10.4. Outsourcing 10.4.1. VGC shall be entitled to appoint an Outsourcer to run or host the Software for VGC’s benefit for the purpose of VGC’s internal business use upon prior written notice to SGC. The notice shall indicate the name and location of the Outsourcer. The Parties agree that: 10.4.1.1. nothing in the CoA shall prevent VGC from changing Outsourcer provided that the provisions of this Clause 4 are complied with; 10.4.1.2. VGC’s use of any Outsourcer will not alter VGC’s obligations under the CoA, and VGC will be liable for all acts or omissions of Outsourcer as if such acts or omissions were the acts or omissions of VGC, and a breach by Outsourcer of the terms of the CoA shall be deemed a breach by VGC of the terms of the CoA; 10.4.1.3. use of any Outsourcer shall not be construed as an assignment, sublicense or novation of the rights under the CoA to Outsourcer; and 10.4.2. VGC's use of any Outsourcer shall not release VGC from its obligations under the CoA. 11. [INTENTIONALLY OMITTED] 11.1. 12. TITLE AND RISK 12.1. Notwithstanding any trade terms (including Incoterms) to the contrary in Clauses 5 (Price) and 9 (Delivery), SGC shall bear all risk of loss or damage to the Products until Acceptance of the Products or, in the case of Products not subject to Acceptance, until delivery of the Products to VGC’s Delivery Address. 12.2. Title to Standard Software shall not pass to VGC but shall remain vested in SGC or the relevant third party licensor subject to the Licences granted pursuant to Clause A25 (Licences for Software and Documentation). GTCs for HW, SW, and Services (Schedule 2 to CoA) 15 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 13. [INTENTIONALLY OMITTED] 14. PROJECT MANAGEMENT AND PROGRESS REPORTS 14.1. At no additional cost to VGC, SGC shall appoint at least one project manager to supervise the carrying out of SGC’s obligations in accordance with the CoA and each Project Plan, as applicable. 14.2. SGC shall not change its project manager without notifying VGC in writing in advance of the change. VGC shall be entitled to request, and SGC shall comply with such request, to remove and replace the project manager. 14.3. The details of project management, key members of the project team and progress reports shall be set out in a written document agreed by the Parties, such as the Project Plan. 15. [INTENTIONALL OMITTED] 16. ACCEPTANCE OF PRODUCTS AND SERVICES 16.1. Except as may be otherwise specifically required by VGC, VGC’s Acceptance of Products and Services shall be subject to the Acceptance Test Procedures (ATP), if any, agreed in writing between SGC and VGC as described in the CoA and/or in a separate written document signed by both Parties.In the absence of agreed ATPs for a Product or Service, Products and Services will be deemed accepted upon delivery. 16.2. The Acceptance Test Procedure for all Products and Services shall be at SGC’s cost, including equipment, preparations, demonstrations, testing and labour. Faults detected during such ATP shall be classified, prioritized and cleared by SGC in accordance with the ATP. VGC’s decision on fault priority classification is final. 16.3. SGC shall give to VGC at least ten (10) Business Days’ notice in writing of any ATP, and VGC shall be permitted at any time to witness and participate in ATPs. 16.4. SGC shall provide at no cost to VGC the complete test environment for the ATP and any SGC resources required for such testing at a location to be agreed by VGC. 16.5. Where requested by VGC, SGC shall perform technical demonstrations and/or trials, at no cost to VGC subject to a mutually agreed schedule of technical parameters. Where possible, such technical demonstrations and trials shall be performed as part of a joint activity with other VGCs, at a location agreed by VGC. 16.6. Notwithstanding the foregoing, SGC and VGC may agree that SGC maydeliver Products, Services, maintenance, and/or training to VGC that are not subject the Global Product Approval Procedure and the VGC GTCs for HW, SW, and Services (Schedule 2 to CoA) 16 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Acceptance Test Procedure.In such cases, the Products, Services, maintenance, and/or training will be deemed Accepted upon Delivery. 17. [INTENTIONALLY OMITTED] 18. INTERFACES 18.1. SGC shall provide to VGC without charge full details and a Licence to use all interfaces in the Products and changes thereto, including open and proprietary interfaces, for the purpose of enabling VGC and its third party suppliers to interface with the Products. SGC shall be responsible for the accuracy of any interface information supplied. SGC shall provide reasonable prior written notice of any change to any Product interfaces. 18.2SGC shall ensure that there is no loss of functionality or performance of the Products due to any Modifications in the Products. 19. WARRANTIES 19.1. Each Party warrants and represents that it has the right, power and authority to enter into the CoA and carry out its obligations in relation to the supply of Products and Services hereunder. 19.2. SGC warrants and represents that it has obtained and will maintain all permissions, licences and consents necessary for SGC to supply the Products and Services in accordance with the CoA. 19.3. SGC warrants and represents that the use, possession, marketing or selling of the Products and Services do not and will not infringe the rights (including Intellectual Property Rights) of a third party. 19.4. SGC warrants and represents that the Products shall: 19.4.1. comply with all applicable Documentation; 19.4.2. be fit for any purpose held out by SGC in the Documentation or agreed in writing in an agreement or amendment signed by the Parties; 19.4.3. not be detrimentally affected by the processing of any data involving dates; 19.4.4. comply with all laws and regulations applicable to SGC and VGC. 19.4.5. comply with the requirements of the General Product Safety Directive 2001/95/EC, any applicable implementing legislation and any relevant applicable local standards or guidelines (as updated, reissued and implemented from time to time). GTCs for HW, SW, and Services (Schedule 2 to CoA) 17 [ * ] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 19.5. SGC warrants and represents that the Software supplied hereunder shall be free from all viruses, disabling programs or devices (each a “Virus”). In the event of a Virus in the Software, then in addition to other rights and remedies available to VGC under this CoA, SGC shall eliminate the Virus and mitigate any loss of operational efficiency or loss or corruption of data caused by the Virus or its elimination. 19.6. SGC warrants and represents that the Services shall be: 19.6.1.performed by adequate numbers of appropriately qualified and trained personnel, with due care and diligence and to such high standard of quality as it is reasonable for VGC to expect in all the circumstances; 19.6.2.compliant with all laws and regulations applicable to SGC, the Services and SGC’s obligations under the CoA; and 19.6.3.comply with all Specifications for the Services agreed between SGC and VGC. 19.7.1As part of Support and Maintenance Services, Supplier shall promptly make available to VGC all modifications, updates, enhancements, corrections and new versions of the Standard Software when and if made generally available in its sole discretion (collectively, “Updates”). Supplier will support each current version or Update of the Software for a period of two years, beginning on the date the Update is made generally available (“GA”) to Supplier’s customers, in accordance with the provisions of Schedule 4. For a period of one year thereafter, Supplier will continue to support such Update using commercially reasonably efforts without reference to the response times set forth in Schedule 4. Notwithstanding its actual GA date, the initial version of the Standard Software that is initially delivered to VGC will be supported for a period of two years from the date of delivery and then one additional year thereafter.Additionally, Supplier will support each current version or Update of the Software for a period of [* ] after the date that the subsequent Update is made generally available (“GA”) to Supplier’s customers, in accordance with the provisions of Schedule 4 19.7.2Update shall not include any release, option or future product that Supplier licenses separately; however, an Update shall include any subsequent release, version, update or upgrade of the Standard Software that repackages or re-brands the same functionality of the Standard Software as a separately licensed product. Regardless of the name that is used for the Standard Software.
